SMITH, Judge.
Following our decision in Gulfstream Park Racing Ass’n, Inc. v. Board of Business Reg., 318 So.2d 458 (Fla.App. 1st, 1975), cert. den. 322 So.2d 919 (Fla.1975), the Board, after notice and hearing, extended the 1975-76 winter racing season and the racing periods awarded by the Board’s order dated May 21, 1975, by the extra racing days provided by the legislature in chapter 75-43, Fla.Laws, effective May 29, 1975. The effect of the Board’s amended order was to extend the first winter racing period, previously awarded to Tropical Park, by 10 days, to extend the middle period previously awarded to Hialeah by 4 days and to extend the spring period previously awarded to Gulfstream by 10 days. Gulfstream’s petition for expedited review of the Board’s amended order has been briefed, argued, and considered on the merits. The petition is
Denied.
BOYER, C. J. and RAWLS, J., concur.